Citation Nr: 0110334	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim to reopen a 
previously denied claim of entitlement to service connection 
for hypertension.

A Central Office Hearing was held in Washington, D.C., on 
February 13, 2001, before the undersigned, who is a Member of 
the Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The additional evidence that has been associated with the 
file with regard to the veteran's request to re-open his 
claim of entitlement to service connection for hypertension 
is significant enough as to warrant its consideration in 
order to fairly decide the merits of that particular claim.

3.  High blood pressure readings were first recorded during 
service, hypertension is currently diagnosed, and there is 
competent evidence in the file raising reasonable doubt 
regarding the question of whether the currently diagnosed 
hypertension is causally related to service.



CONCLUSIONS OF LAW

1.  The evidence that has been associated with the file since 
the December 1993 rating decision is new and material, and as 
such it serves to reopen the previously denied claim for 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

2.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from 
hypertension, that this disability had its onset during 
service, and that, consequently, it should be service 
connected.

A review of the file reveals that a claim of entitlement to 
service connection for hypertension was initially denied by 
the RO in a December 1993 rating decision, based on a review 
of the veteran's service medical records, which lacked a 
diagnosis of hypertension.  The veteran was duly notified of 
this decision, and of his appellate rights, in January 1994, 
but a Notice of Disagreement was not received within one year 
of the date of such notice.  Therefore, that rating decision 
is final.  38 U.S.C.A. § 7105.
 
A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a).  Such a decision is not 
subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a Notice of 
Disagreement with the decision, and the decision becomes final 
if no Notice of Disagreement is filed within that time, or if 
the claimant does not perfect the appeal as prescribed in 
§ 20.302.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See 38 U.S.C.A. § 5108.  The U.S. Court of 
Appeals for the Federal Circuit has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may re-open such a claim, it must so find.  
See, Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In the present case, the last disallowance of 
the veteran's claim for service connection for hypertension, 
on any basis, was accomplished in the December 1993 rating 
decision.

In 1999, the Court introduced the following three-step 
process for reviewing an appeal based on a new and material 
evidence claim:  First, a determination as to whether the 
appellant had presented new and material evidence under 
§ 3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence had been presented, a determination, made 
immediately upon reopening the claim, as to whether the claim 
as reopened (and as distinguished from the original claim) 
was well grounded.  Third, if the claim was well grounded, an 
actual evaluation of the claim on the merits, but only after 
ensuring that the claimant's duty to assist had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

The above second step has evidently been invalidated by the 
newly-enacted Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107), which 
eliminated the threshold requirement of the submission of a 
well grounded claim, and re-defined VA's duty to assist every 
claimant in the development of his or her claim, regardless 
of whether the claim is well grounded or not.  The additional 
development may include securing any additional evidence 
identified by the claimant and requesting a medical 
examination and a medical opinion, when necessary.  Also, the 
VCAA imposes upon VA certain additional notice duties.  Id.  
Accordingly, in the present case, the Board has to determine 
if the veteran has submitted new and material evidence, and, 
if the answer to this question is in the affirmative, the 
Board would then be free to review the claim on the merits, 
once it has made sure that VA's re-defined duty to assist has 
been fulfilled.

As noted earlier, the initial denial of the veteran's claim 
for service connection for hypertension was based on the RO's 
finding, in December 1993, that there was no current 
diagnosis of hypertension.  However, since that rating 
decision was issued, the veteran has submitted additional 
evidence that supports his contentions that he does suffer 
from hypertension and that the hypertension is causally 
related to service.  This evidence includes a March 1998 
private medical record showing a diagnosis of hypertension; a 
November 1999 statement from a VA physician indicating that a 
review of the veteran's service medical records revealed 
several "systolic and diastolic hypertension readings" 
during service; a July 2000 medical opinion from the 
veteran's private physician essentially to the effect that 
the veteran's service medical records showed "instances of 
elevated systolic and diastolic blood pressures" for which 
the veteran had unfortunately not received proper follow-up; 
and the veteran's credible testimony at the February 2001 
Central Office Hearing, essentially to the effect that, in 
his capacity as a registered, licensed professional nurse, he 
was of the opinion that his hypertension had its onset during 
service.

The Board finds that the above mentioned additional evidence 
that has been associated with the file with regard to the 
veteran's request to re-open his claim of entitlement to 
service connection for hypertension is significant enough as 
to warrant its consideration in order to fairly decide the 
merits of that particular claim.  In view of this finding, 
the Board concludes that the evidence that has been 
associated with the file since the December 1993 rating 
decision is new and material, and as such it serves to reopen 
the previously denied claim for service connection for 
hypertension.

Prior to evaluating the veteran's claim for service 
connection for hypertension on the merits, the Board notes 
that it has determined that, while the veteran has not been 
scheduled for a VA medical examination, a remand of this 
particular issue is unnecessary because the evidence that is 
already of record is sufficient to resolve this appeal in 
favor of the veteran.   In this regard, it is noted that the 
United States Court of Appeals for Veterans Claims has held 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Thus, to that extent, the Board finds that all 
evidence necessary for an equitable disposition of this 
matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In evaluating the appealed claim for service connection for 
hypertension on the merits, the Board notes that the 
veteran's testimony is not only credible, but is also 
considered competent, since he has provided evidence that he 
is a professional nurse licensed in the State of Florida.  (A 
photocopy of his license is of record.)  It is also noted 
that a VA physician has referred to several inservice blood 
pressure readings as readings of systolic and diastolic 
hypertension, and that the private physician who rendered the 
July 2000 medical opinion implicitly connected the current 
diagnosis of hypertension to service, by indicating that the 
veteran had "a longstanding and untreated [history of] 
hypertension" and had not received "proper follow-up" for 
his inservice high blood pressure readings.  In sum, high 
blood pressure readings were first recorded during service, 
hypertension is currently diagnosed, and there is competent 
evidence in the file raising reasonable doubt regarding the 
question of whether the currently diagnosed hypertension is 
causally related to service.  Based on this finding, the 
Board concludes, resolving any reasonable doubt in favor of 
the veteran, that service connection for hypertension is 
warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is re-
opened, and service connection for hypertension is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

